Order striking out separate, defense in answer affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Seeger, Carswell and Scudder, JJ., concur; Kapper, J., dissents with following memorandum: Our pohcy declares the marriage in question incestuous and void,  The defense asserts that fact and alleges that the parties, residents of this State, sought to avoid our law by marrying in another State where such a marriage is not denounced. It may be avoided here, in my opinion, when it is sought, as in this case, to claim full marital rights in New York.